Mr. Justice Ramírez Bages
delivered the opinion of the Court.
The decision in this case calls for our determination of (a) whether or not under the provisions of § 4 of the Weapons Law of Puerto Rico (No. 17 of January 19, 1951, 25 L.P.R.A. § 414), the instrument the carrying of which gave rise to the seizure of an automobile is a blackjack; (b) if it is not, and since it is an instrument similar to a blackjack, whether or not the carrying thereof constitutes an offense under that statutory provision; and (c) lastly, should we decide the latter question in the affirmative, whether the seizure in question was in order.
The pertinent facts of the case are recited in the findings of fact of the trial judge as follows:
“2. Juan R. Meléndez sold on conditional sale to Carlos M. Ortiz a 1958 Chevrolet motor vehicle, license No. 624-786, sticker No. 055567. In view of the fact that the selling price had not been paid in full by June 27, 1962, plaintiff had on *641that date a known interest in the vehicle and, therefore, he has standing to file the present action.
“3. On June 27, 1962, the Chevrolet automobile in question was operated by Anastacio Cintron Torres and riding therein was Carlos M. Ortiz, the conditional purchaser.
“4. An automobile accident occurred on that date in which the Chevrolet in question was involved, and when the police intervened they seized inside the vehicle an instrument described as a ‘whip’ in the police report on the accident and as a ‘blackjack’ in the notice of seizure. The instrument is 20% inches long and has a leather handle 6 inches long on one end. On the other end it has a lead head 2 inches long and % inch in diameter, and 6 inches below the lower end it has another handle similar to that described above. The inside appears to be of leather-covered flexible metal. (See exhibit I.)
“5. By its description it is similar to a "blackjack/ the only difference being its size. It is clearly an offensive weapon.” (Italics ours.)
The police report on the instrument in question reads that “detective Vázquez noticed that underneath the front seat of the car, or on the floor under the driver’s seat, there was a brown whip 26-1/2 inches long and 1-1/2 inches thick containing lead in one of its ends. The latter was seized by the detective who in turn showed it to the occupants of the car, and asked them whether the whip belonged to any of them. . .
“This case involving the whip was referred to thé district attorney of the Superior Court of this ....
“. . . The whip in question was left as evidence in the office of the district attorney.” (Italics ours.)
The minutes of the hearing of the case in the trial court reads as follows:
“The parties offer in evidence a whip and the police report jointly with a stipulation.” (Italics ours.)
The trial court concluded that since the instrument seized is similar to a blackjack, the same is a prohibited weapon and the seizure thereof inside the vehicle entails the confisca*642tion of the latter, and, therefore, it dismissed appellant’s complaint challenging the confiscation.
In criminal law, the essence of the principle of legality — the rule of law — consists in the limitation on penalization effected by the application of specific rules. That is the actual meaning of the old maxim nulla poena sine lege and of the even narrower expression known as nullum, crimen sine lege. The principle of legality requires that in the interpretation of a penal statute the trier confine himself to the well-established meaning of the words, to their ordinary meaning, instead of to the meaning induced from the general purpose or “legislative intention” of the statute. However, in the Anglo-Saxon jurisdictions from where our criminal law is taken there exists a residuum of the common law, wherefore the doctrine of nullum crimen does not apply in its entirety. However, a strong tradition prevails in these jurisdictions which imposes a strict construction on the extent of penal statutes. Hall, General Principles of Criminal Law 27-64 (2d ed.); Quarles, Some Statutory Construction Problems and Approaches in Criminal Law, 3 Vand. L. Rev. 531 (1950).
Both the statutory provisions in this jurisdiction and our decisions clearly maintain the doctrine of strict construction in matters, of penal law. Section 3 of the Penal Code provides the following:
“All provisions and sections of this Code are to be construed according to the fair construction of their terms, with a view to effect its.object and to promote justice.”
And § 5 of that Code provides:
“No person shall be arrested for any crime or .offense unless such crime or offense is expressly declared in this Code, except for crimes and offenses against the laws of the United States applicable to Puerto Rico and the enactments of the Legislative Assembly of Puerto Rico and laws enacted by Congress of the United States for Puerto Rico.”
*643Section 14 of the Civil Code (31 L.P.R.A. § 14) provides that: “When a law is clear and free from all ambiguity, the letter of the same shall not be disregarded under the pretext of fulfilling the spirit thereof.” In the dissenting opinion of Mr. MacLeary — then Associate Justice of this Court — in The People v. Benítez, 19 P.R.R. 235, 250 (1913), it is correctly said that § 14 “applies as well to criminal as to civil laws.” See, also, The People v. Ramos, 18 P.R.R. 954, 964 (1912). In our Law of Evidence we find the following normative provision: “In the construction of a statute or instrument, the office of the judge is simply to ascertain and declare what is in terms or in substance contained therein, not to insert what has been omitted, or to omit what has been inserted; and where there are several provisions or particulars, such a construction is, if possible, to be adopted as will give effect to all.” (32 L.P.R.A. § 1669.)1 In Benítez, supra, Mr. Justice MacLeary further said that: “The primary canon of construction to which all others must yield is that a Legislative Act is to be interpreted according to the intention of the Legislature apparent upon its face”; and that “where a law is expressed in plain and unambiguous terms, whether those terms are general or limited, the Legislature should be held to mean what they have plainly expressed and consequently no room is left for construction.” At the end of the opinion of the Court in that case, at p. 245, it says: “Any doubt that may arise must be resolved in favor of the liberty of the individual and the freedom of the defendant”; and that where “the statute being consid*644ered is a penal and criminal one ... is to be strictly construed.” In The People v. Terrasa, 28 P.R.R. 10, 12 (1920), reiterating the holding in Lange v. The People, 24 P.R.R. 796 (1917), we said:
“. . . in order that a person may be punished as a violator of a penal law, it is necessary that the act or omission to be punished should be clearly expressed in the law, for no man should be convicted of a crime that is not clearly defined and penalized by the laws, and the language of the law should never be stretched by construction to include any offense not plainly within the contemplation of the legislature.”
In Parrilla v. Loíza Sugar Company, 49 P.R.R. 582, 585 (1936), we said that “The rule of strict construction does not require nor can it justify the elimination by judicial legislation of any part of a law, whatever the opinion of the court may be as to the wisdom of the enactment.” It is proper to add that where the terms of a statute are clear and open to an unambiguous interpretation according to the common and usual meaning of its words and its grammatical construction, under the same rule we should neither interpolate words nor supply omissions by construction.2 McCaffrey, Statutory Construction 25 and 55, §§ 7 and 25 (N.Y. 1953); Crawford, The Construction of Statutes 269 and 270 (St. Louis 1940). In Clínica Juliá v. Sec. of the Treasury, 76 P.R.R. 476, 486 (1954), we said that:
“The judge is an interpreter and not a creator. His power of construction acquires relevance when several probable meanings arise from the statute which furnish an adequate margin for judicial selection, but if the language is so unequivocal as to suggest only one meaning, a full sense of judicial humility and self-discipline requires the application of the legislative will.”
*645 Although in common-law jurisdictions the punctuation is no part of a statute,3 however, when the statute is open to two constructions and there is nothing to show which of them was intended by the legislature, the punctuation should govern when it supports one construction and is inconsistent with the other. Nor should a punctuation be disregarded in construing a statute when actually it helps to convey a precise meaning. Black, Handbook of Construction and Interpretation of the Laws 263-69 (2d ed. 1911); Crawford, op. cit. at 342-44.
Let us examine next § 4 of the Weapons Law of Puerto Rico, which is the penal statute under consideration, in the light of the statutory rules which we have just stated. It reads as follows:
“Any person who possesses, bears or carries any weapon of the kind commonly known as blackjack, billy, or metal knuckles; and except when they are borne or carried on the occasion of their use as instruments proper of an art, sport, profession, occupation, or trade, any person who bears or carries any weapon of the kind commonly known as knife, dirk, dagger, sword, slingshot, sword cane, spear, jackknife, stiletto, icepick, or any similar instrument, including also safety razor blades and bludgeons when drawn, exhibited, or used in the commission of a public offense or in the attempt of such commission; *646and any person who uses against another any of the weapons above named in this section, shall be guilty of a misdemeanor and if previously convicted of any violation of this chapter, or of any of the offenses listed in section 427 of this title, shall be guilty of felony.”
In the first place, in the first enumeration the statute refers to “any weapon of a kind commonly known as blackjack, billy or metal knuckles.” According to the record, neither the police, who have recognized experience in connection with the weapons enumerated in that statute, nor the trial judge identified as a blackjack what was found in the vehicle confiscated, so that we cannot conclude that the object in question was a weapon of the kind commonly known as blackjack. The appreciation of those officers was correct, since the characteristic of a weapon of this kind is that it be short, consisting also of a heavy head on one end and a flexible handle, so that it can be carried concealed. People v. Canales, 55 P.2d 289 (Cal. 1936); People v. Mulherin, 35 P.2d 174 (Cal. 1934); 5 Words and Phrases 528; Black, Law Dictionary 215; Webster’s New Collegiate Dictionary 89 (2d ed. 1959).
Canales, supra, sustained an information for carrying a weapon of the kind known as blackjack or billy, consisting of a piece of wood about the thickness of a pick handle, 18 inches long, on the ground that the instrument was actually a billy and not a blackjack as recited in the information, since the court emphasized that the blackjack is a short bludgeon, having a flexible handle and thicker at one end. Although in Mulherin, supra, it was said that although the instrument in question was a slungshot, the information for carrying a blackjack was sustained on the ground that the instrument was of the kind of a blackjack, and the statute in this case forbade “the ownership of any instrument of the kind commonly known as blackjack.” (Italics ours.) The circumstances of that case were completely different from *647those in the instant case, since the instrument in Mulherin was by its description almost identical with a blackjack, a weapon of the kind, according to the California statute, while in the case under consideration the statutory enumeration of the weapons is more restrictive and limited, and the instrument in question by its size and design cannot be considered a blackjack, nor a weapon of that kind, nor any of the other two weapons enumerated in the statute. As concluded by the trial judge, it is at the most similar to a blackjack.
In dismissing the challenge of the seizure in this case, the trial court held that the carrying of an instrument similar to a blackjack is a criminal act under § 4 of the Weapons Law. It is alleged that this conclusion is supported by the holding in People v. Jiménez, 74 P.R.R. 237, 259 (1952). This is not correct. It is true that in the latter case we said that: “To state an oifense under § 4 [Weapons Law] it was therefore necessary for the information either to specify one of the weapons named in § 4 or to allege that it was ‘a similar instrument’ to one of those set forth in the statute.” However, a statement such as this cannot be invoked as authority by separating the same from the specific facts which gave rise thereto. In that case an individual was charged with carrying a folding knife which, if covered by § 4, would be only under the second enumeration of cutting or sharp weapons or any similar instrument, rather than under the first enumeration of blackjacks, billies, and metal knuckles, which enumeration does not include other similar ones. The interesting point is that in Jiménez, supra, it was held that the information was defective because, since folding knife was not specifically enumerated in the statute, it was necessary to resort to the definition of that instrument in § 44(d) of the Weapons Law which provides that the folding knife must be three or more inches long, a circumstance which was not alleged in the information. Notwith*648standing the inclusion of the phrase “other similar instrument” in the second enumeration, § 4 was strictly construed in the light of another provision of the Weapons Law.
It is alleged that the recapitulation term “or any similar instrument” applies by analogy to the first group of weapons as well as to the second group included in § 4, and that to that effect the semicolon which separates the two groups does not establish two different categories. A careful analysis of § 4 shows, without doubt, that it covers three criminal situations, three related thoughts the contents of which are clearly separated and defined. Grammatically they are three sentences separated by a semicolon for the purpose of prescribing a penalty common to the three situations. This is deduced from the clear wording of the statute. It should be noted that as to the first group of weapons, namely, “those commonly known as blackjacks, billies, or metal knuckles,” their possession, bearing or carrying is punishable. As to the second group, only the bearing or carrying thereof is punishable. The exception of those borne as instruments proper of an art, sport, profession, or trade, obviously must refer only to the second group of weapons. Razor blades and bludgeons are next included as part of the second enumeration, with the limitation that the drawing, exhibition, or use in the commission of a public offense constitutes an offense. The third and last situation covers the use by a person against another “of any of the weapons above named.” To hold that the phrase “or any similar instrument” applies to blackjacks, billies, or metal knuckles of the first group of weapons amounts to supplying an omission in an effort to effectuate a legislative intention which is not apparent from the text of the Weapons Law. If this is proper, after the effect of the semicolon disappears, we would also have to supply the omission of possession in the second group of weapons, and to conclude also that the phrase of exception of the weapons on the occasion of their use as *649instruments of art, sport, profession, occupation, or trade also covers blackjacks, billies, or metal knuckles, all of which would be absurd as repugnant to the clear and specific terms of the statute. On the contrary, § 2 of the Law (25 L.P.R.A. § 412) prohibits the manufacture, importation, sale, delivery, or distribution of “the weapons or instruments of those commonly known as blackjacks, bludgeons, or brass knuckles,” and the phrase “or any similar instrument” was not included in this enumeration. It seems obvious that if the legislative intent had been to cover under the Weapons Law the instruments similar to blackjacks, billies, or brass knuckles, it would have so specified in its § 2, where reference is first made to these weapons. The failure to do so is indicative rather of an intent to the contrary, perhaps to prevent vagueness4 by the addition of the similarity phrase to the enumeration of the weapons commonly known as blackjacks, billies, or metal knuckles, since these weapons do not have a common characteristic which will permit to determine clearly which are similar, as is the case with the second group, which constitutes an enumeration of cutting or sharp weapons. Under the rule of last antecedent, the phrase “or any similar instrument” should be applied to the enumeration of weapons immediately preceding and not to the most remote group of weapons. We fail to find in the statute the slightest legislative indication to prevent the application of this rule. Mayagüez Sugar Co. v. Carreras, Acting Treas., 59 P.R.R. 716 (1942); Bowie v. Buscaglia, Treas., 63 P.R.R. 525 (1944).
In Commonwealth v. Kelly, 58 N.E. 691 (Mass. 1900), the question involved was the interpretation of a statute *650under circumstances very similar to those of the case under consideration. The statute provided:
. . that no sale of spirituous or intoxicating liquor shall be made between the hours of eleven at night and six in the morning; nor during the Lord’s day, except that if the licensee is also licensed as an innholder, he may supply such liquor to guests who have resorted to his house for food and lodgings.”
The question raised was whether the exception in favor of innkeepers permitted them to serve liquor to their guests between the hours of 11 at night and 6 in thé morning. The court said that: “The ordinary rule of construction in a case like this confines the exception to the last antecedent.” After pointing out the legislative intention to forbid the sale of liquor during late hours of the night, the court added that: “As the act is printed . . . there is a semicolon after the word ‘morning,’ although when the original act was first published the point used was a comma. If this punctuation is given full effect as an indication of the meaning to be expressed in reading the act, the case is free from question ... it may be resorted to as an aid in construction when it tends to throw light on the meaning .... We are of opinion that the exception does not apply to sales made between the hours of 11 at night and 6 in the morning.”
This case has been cited several times with approval, the last time in Burnham v. Mayor and Aldermen of Beverley, 35 N.E.2d 242, 245 (Mass. 1941).
Should the public policy be that the possession, bearing, or carrying of instruments such as that seized in this case constitutes a criminal act, it is incumbent on the Legislative Assembly and not on this Court to amend § 4 of the Weapons Law in the manner and to the extent which may be proper.
For the reasons stated, the judgment will be reversed and it is ordered that the bond given by appellant pursuant *651to § 2(b) of the Uniform Vehicle, Mount, Vessel and Plane Seizure Act (34 L.P.R.A. § 1722(b)) be cancelled.*
Separate vote of
Mr. Chief Justice Negrón Fernández.
San Juan, Puerto Rico, June 18, 1964
Although I am agreeable with the scope attributed by the opinion of the Court, speaking through Mr. Justice Ramirez Bages, to § 4 of the Weapons Law which, being a penal statute, is subject to a strict construction as to the kind of weapons comprised in the first modality of the offense, the possession, bearing, or carrying of which is punishable, namely, the weapons “commonly known as blackjacks, billies, or metal knuckles,” I do not subscribe to that part of the opinion — in the belief that it is not wholly tenable iwr necessary in this case — which refers to rules of construction and to civil and penal jurisprudence on rules of statutory construction, making conceptual generalizations which to me are not clearly applicable nor effective at present, according to the live sense and social function of the law in our times.
On the other hand, in view of the result reached in that opinion in the sense that what was seized in the vehicle confiscated was not a blackjack — wherefore we annulled the *652confiscation — I believe it is proper to refrain from expressing any criterion on the examination which is made in the other opinions of the existing doctrines on confiscation in our case law.

 On numerous occasions we have made pronouncements giving effectiveness to the policy announced in the texts copied above of the Civil Code and of the Law of Evidence. Irizarry v. Registrar, 61 P.R.R. 70 (1942); Rexach Racing & Sport. Corp. v. Ins. Rac. Comm., 60 P.R.R. 852 (1942); Cabassa v. Bravo, 21 P.R.R. 178 (1914); People v. González, 20 P.R.R. 553 (1914); Fajardo Sugwr Co. v. Santiago, 19 P.R.R. 1178 (1918).


 In Atiles, Mgr. State Ins. Fund v. Industrial Com’n, 77 P.R.R. 15, 20 (1954), we supplied an omission' in a workmen’s compensation statute "to accomplish the main purpose of the Legislature to establish different compensations.”


 Even in those Jurisdictions the advisability of such rule in connection with the punctuation has been questioned.
“It is quite generally stated that the punctuation of a statute is no part of the statute. Hammock v. Loan & Trust Co., 105 U.S. 77 ... . ‘This general rule in its origin was founded upon common sense, for in England until 1859 statutes were enrolled upon parchment and enacted without punctuation. No punctuation appearing upon the rolls of Parliament, such, as was found in the printed statutes, simply expressed the understanding of the printer. Such a rule is not applicable to conditions where, as in this state, a bill is printed and is on the desk of every member of the legislature, punctuation and all, before its final passage. There is no reason why punctuation, which is intended to and does assist in making clear and plain the meaning of all things else in the English language, should be rejected in the interpretation of statutes’ Taylor v. Caribou, 67 Atl. 2.” Crawford, The Construction of Statutes 342, n. 147 (St. Louis 1940). (Italics ours.)


 Baggett v. Bullitt, decided by the Supreme Court of the United States on June 1, 1964 (32 U.S. L. Week 4425), contains an elaborate exposition of the doetrine on the invalidity of the statutory provisions on the ground that they are unduly vague, uncertain and broad.


 “The Chief Justice concurs in said opinion in a separate vote, in the first part of which Mr. Justice Rigau concurs. Mr. Justice Belaval, in a separate opinion in which Mr. Justice Hernández Matos concurs, states that the reversal of the judgment should be based on the impropriety of the confiscation. Mr. Justice Santana Becerra concurs in the opinion of the majority but states that in the assumption that an offense was committed he would be agreeable with the impropriety of the confiscation for the reasons stated in the opinion of Mr. Justice Belaval. Mr. Justice Rigau and Mr. Justice Dávila concur in the result.
Mr. Justice Blanco Lugo, who concurs in the opinion of the Court, delivered a separate opinion on the aspect of the legality of the confiscation, with whom concur Mr. Justice Pérez Pimentel (who also concurs with the majority) and Mr. Justice Rigau, Mr. Justice Dávila and Mr. Justice Ramirez Bages.”